DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  A preliminary amendment was filed on 20 December 2019 amending claim 4.  Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 July 2021 and 18 December 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
Specification
The abstract of the disclosure is objected to because it includes the implied phrase “The invention relates to…”.  Correction is recommended.  See MPEP § 608.01(b), guideline (C).
The specification is objected to as decimal numbers, e.g. 0.56, are referred to throughout using a comma in the European fashion, e.g. 0,56.  See p. 5, line 34, page 10, line 8, page 11 line 10, page 37, lines 9 and 17-20, p. 43, lines 27-30, and other instances in the specification.  Values within Table 1 (p. 20), Table 2 (p. 22), Table 5 (p. 31), Table 6 (p. 35), Tables 7 and 8 (p. 26) also use commas instead of decimal points.

Drawings
The drawings received on 18 December 2019 are acceptable.

Claim Objections
Claims 1, 6, and 10 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, line 19 of the claim refers to the ratio (tan ∂) less than 0,56 but the comma should be replaced with a decimal point, “0.56”.
Claim 6, lines 3-4 also uses commas instead of decimal points for the values 0.5, 0.46, and 0.43.
Claim 10, lines 6 and 8 also uses commas instead of decimal points for the values 4.5 to 6 kN/m and 2.5 to 3 kN/m.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 6, 8, 9, 13, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 does not use proper alternative language to describe the claim limitations.  See MPEP § 2173.05(h).  Proper terminology includes members “selected from the group consisting of A, B, and C."  See Ex parte Markush, 1925 C.D. 126 (Comm'r Pat. 1925).
Claim 6, the phrases "preferably" and “most preferably” (see line 3) render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner suggests deleting this portion of the claim.
Claim 8, the phrase "preferably" (see lines 3, 5, and 6) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner suggests deleting these portions of the claim.
Claim 9, the phrases "preferably" and “most preferably” (see line 2) render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner suggests deleting this portion of the claim.
Claim 13, the phrase "preferably" (see line 2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner suggests deleting this portion of the claim.
Claim 15, the phrase "preferably" (see line 2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner suggests deleting this portion of the claim.

Allowable Subject Matter
Claims 1-15 include allowable subject matter, subject to the above noted objections and 35 U.S.C. § 112(b) rejections.  Claims 1, 3, 4, 5, 7, 10, 11, 12, and 14 are allowed.  All claims 1-15 will be indicated as allowed upon resolving the above-noted objections and rejections.
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious a pressure-sensitive adhesive layer  formed from a composition as specified while also having all of the noted properties including insoluble mass fraction, static shear, loss modulus G”, storage modulus G’, tan ∂, and recycling compatibility rating in combination with recycling compatible label with a paper face layer
While EP 2,562,226 A1 (of record) discloses a water-dispersible acrylic pressure-sensitive adhesive composition and adhesive sheet which includes an acrylic copolymer as well as an ethylene oxide and propylene oxide block copolymer, EP ‘226 uses this adhesive composition on a plastic substrate and does not teach or suggest all of the specified properties.  EP ‘226 does disclose the solvent-insoluble content of the adhesive using ethyl acetate solvent (see paragraph [0047]) which may be similar to the solvent-insoluble content using tetrahydrofuran as claimed, but the additional claimed properties such as static shear are not disclosed.
Morimoto (U.S. Pub. 2014/0248490, newly cited) is substantially similar to EP ‘226 described above.
WO 2017/136279 A1 (newly cited) describes a conformable, peelable adhesive article having a static shear of at least 10,000 minutes or 100,000 minutes (see paragraph [0032]) and a storage modulus at 25 °C of about 400,000 Pa or less or 300,000 Pa or less (see paragraphs [0023-0024]), the reference does not teach or suggest the claimed adhesive composition.  The reference also does not disclose a recycling compatible label.

Conclusion
	Claims 1, 3, 4, 5, 7, 10, 11, 12, and 14 are allowed subject to the above-noted objections; claims 2, 6, 8, 9, 13, and 15 are rejected but include allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759